Title: James Gibbon to Thomas Jefferson, 22 May 1817
From: Gibbon, James
To: Jefferson, Thomas


          
            
              Dr Sir
              Richmond 
              May 22d 1817
            
            It happen’d very opportunely, that at the moment I recd yr letter, a Capt from Boston appeard at my office with your parcell of seeds of which I had been apprizd by Mr Dearborne; they have been sent on by Mr Gibson in charge of a boat man who usually takes parcells for you under an injunction to keep it dry as Mr D. directed
            I hope you will receive it in good order
            
              I have the honor to be with perfect respect Yr Mo Ob
              J Gibbon
            
          
          
            There has been no charge made—
          
        